Citation Nr: 1216750	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  04-41 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating prior to September 29, 2011, and in excess of 10 percent since September 29, 2011, for left knee scars.

2.  Entitlement to service connection for a right knee disorder, claimed as residuals of a right knee contusion.

3.  Entitlement to service connection for left foot hallux valgus.

4.  Entitlement to ratings in excess of 10 percent prior to February 18, 2005, and in excess of 20 percent since February 19, 2005, for lumbar strain.

5.  Whether new and material evidence has been received to reopen a claim for service connection for scarring/hand disorder, status post (S/P) abrasions bilaterally, and if so whether the claim can be granted.

6.  Entitlement to service connection for left foot pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active duty for training from June 23, 1986 to August 14, 1986, and active duty from November 1988 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the RO in St. Petersburg, Florida.  The appeal is now under the jurisdiction of the Baltimore RO.

In August 2010, the Board denied a claim for an earlier effective date for the grant of 10 percent disability rating for lumbar strain, and remanded the other claims for development.

As for the left foot disorders, hallux valgus and pes cavus have been diagnosed.  The Board will address each disorder separately.  Accordingly, the issues regarding left foot disorders are as stated on the title page.

The issue of entitlement to service connection for a left ankle disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to ratings in excess of 10 percent from June 16, 2003, to February 18, 2005, and in excess of 20 percent since February 19, 2005, for lumbar strain; entitlement to service connection for a bilateral hand disorder, to include scars on the merits; and entitlement to service connection for left foot pes cavus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 29, 2011, the left knee scars were not manifested by deep scars, superficial scars exceeding an area of 144 square inches (926 square centimeters) or greater, superficial unstable scars, superficial painful scars, or scars manifested by limitation of function or other disabling effects.

2.  Since September 29, 2011, the two left knee scars have been manifested by a single tender superficial scar but not by deep scars, superficial scars exceeding an area of 144 square inches (926 square centimeters) or greater, superficial unstable scars, three or more superficial painful scars, or scars manifested by limitation of function or other disabling effects.

3.  The preponderance of competent and credible objective evidence shows that left foot hallux valgus was not demonstrated in-service, and that there is no nexus between the left foot hallux valgus and service.

4.  The preponderance of competent and credible objective evidence show that the right knee strain is not a chronic knee disability; that a continuing right knee disorder was not demonstrated in-service; that right knee arthritis was not compensably disabling within a year of separation from active duty; and that there is no nexus between a right knee disorder and service.

5.  Service connection was denied for scarring S/P abrasions to the hands by rating decision of November 1994 on the basis that no residuals of the abrasions were found.  The appellant was provided notice to his address of record and there is no evidence that the letter was returned as undeliverable.  There was no timely disagreement.

6.  Evidence received since the November 1994 rating decision is not redundant or cumulative and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the left knee scars prior to February 22, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7802-05 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2008).

2.  Since September 29, 2011, the left knee scars does not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  A chronic right knee disorder was not incurred in or aggravated by service; and right knee arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

4.  Left foot hallux valgus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

5.  The November 1994 rating decision is final as to the issue of service connection for S/P residuals of abrasions of the hands.  38 U.S.C.A. § 7105 (West 2002 &Supp 2011); 38 C.F.R. § 3.104 (2011).

6.  New and material evidence has been received since the November 1994 rating decision and the claim for service connection for S/P residuals of abrasions of the hands is reopened.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July and August 2003, October 2010, and December 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In October 2010 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The issues were recently readjudicated in a February 2012 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, including all identified relevant VA medical records.  The claimant submitted private treatment records.  The RO obtained identified VA treatment records.  

Pursuant to the remand, the RO/AMC asked the Veteran to identify treatment, VA and non-VA, for his knee disorders, including scars, and his left foot disorders.  The appellant did not respond.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  The RO/AMC did, despite the appellant's silence, obtain recent VA treatment records.  There is no further duty to assist the appellant with regard to obtaining any existing treatment records.

Pursuant to the remand, the Veteran underwent VA orthopedic and foot examinations in November 2010, and a scar examination in September 2011.  A medical opinion regarding the left foot hallux valgus was rendered in March 2011.  

In light of the above, the RO/AMC complied with the directives of the August 2010 remand as to the claims of an increased ratings for the left knee scars, service connection for a right knee disorder, and service connection for left foot hallux valgus.  See Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Entitlement to a compensable rating prior to September 29, 2011, and in excess of 10 percent since September 29, 2011, for left knee scars

Governing law and regulations

Historically, a November 1994 rating decision granted entitlement to service connection for asymptomatic left kneecap scar, residuals of an abrasion, and assigned an initial rating of zero percent under the Diagnostic Code 7805-5257, then in effect.  His current claim was received in June 2003.  In a March 2012 rating decision, the RO assigned a 10 percent disability rating for left knee tender scar effective September 29, 2011, under Diagnostic Code 7804.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  The October 2008 revisions are applicable to claims rated by VA under the prior version that are still pending in the appeals process.  77 Fed. Reg. 2,909 (Jan. 20, 2012).  In a February 2012 supplemental statement of the case, the RO considered the claim under amended rating criteria.  Under these circumstances, the regulation as it existed prior to the change is applicable to the appellant's claim for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

A 10 percent rating is warranted for scars (other than those involving the head, face, or neck) that are deep or that cause limited motion, provided that they cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted provided that they cover an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 disability rating  is warranted provided that they cover an area or areas exceeding 72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (1998).

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).

A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Revised Diagnostic Code 7801 was amended only slightly, providing for ratings for scars that are deep and non-linear and indicating that a higher 20 percent rating is available for such scars covering an area of "at least" six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

A 10 percent rating is also warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7803 (1998).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Revised Diagnostic Code 7802 similarly provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).

A 10 percent rating is also warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  3 Id. at Note (1).

A 10 percent rating is also warranted for a superficial scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).

Revised Diagnostic Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2011).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

Analysis

A review of the February 2005 and November 2010 VA examination reports and VA and private treatment records shows that prior to September 29, 2011, the left knee scars were not manifested by deep scars, superficial scars exceeding an area of 144 square inches (926 square centimeters) or greater, superficial unstable scars, superficial painful scars, or scars manifested by limitation of function or other disabling effects.  The February 2005 VA examiner described a left scar as stable.  The scar on the lateral side of the lower half of the left knee measured 3 by 4 centimeters (cm) or 12 square cms.  That scar was not depressed or elevated.  There was no underlying tissue damage, nor was there inflammation, edema, or keloid formation.  There was no induration or inflexibility of the skin in the area of the scar, and there was no limitation of motion of the left knee joint.  The February 2005 VA examiner diagnosed a left knee scar that was barely visible and asymptomatic.  The November 2010 VA examiner noted that the left knee scars did not seem sensitive to touch or palpation.

A review of the September 29, 2011, VA examination report and VA and private treatment records shows that since September 29, 2011, the two left knee scars have been manifested by a single tender superficial scar but not by deep scars, superficial scars exceeding an area of 144 square inches (926 square centimeters) or greater, superficial unstable scars, three or more superficial painful scars, or scars manifested by limitation of function or other disabling effects.  

At the September 2011 VA examination, the left knee scar below the knee measured 4 by 3 centimeters, or 12 square centimeters.  That scar was slightly atrophic, circular, well healed, and not adherent to the underlying skin.  That scar was slightly tender.  There was no evidence of skin breaking down or keloid formation.  That scar was not disfiguring.

At the September 2011 VA examination, the left knee scar on the lateral part of the knee measured 7 centimeters in diameter, or approximately 6 square centimeters.  That scar had slightly or very minimal hyperpigmentation and was somewhat follicular in character.  There was no tenderness at the site of the scar, and the skin was not breaking down.  There was no keloid formation, and the skin changes were minimal.

The RO included 38 C.F.R. § 3.321 in a September 2004 statement of the case and therefore considered referral of this claim for extra-schedular consideration.  The symptom presented by the Veteran's left knee scars - slight hyperpigmentation and tenderness with no other abnormalities - is fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Entitlement to service connection for a right knee disorder, claimed as residuals of a right knee contusion

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim. See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran filed his claim in June 2003.  The Veteran has a current right knee disorder, diagnosed as degenerative arthritis with a popliteal cyst.  January 2005 VA treatment records show an assessment of right knee strain.  Right knee strain has not been diagnosed since January 2005 by any medical professional, to include the October 2010 VA examiner.  Therefore, the preponderance of competent and credible objective evidence shows that the right knee strain is not a chronic knee disability.

The Veteran claims that his current right knee disorder is due to in-service right knee injuries.  The appellant's service treatment records indicate that he received follow-up treatment for right knee pain in January 1989, but that a right knee disorder was not diagnosed.  In April 1990, the assessment was right knee suprapatella ligament pain with residual intermittent walking pain.  In October 1992, the claimant fell while running on a flight deck.  The assessment did not include an abrasion to the right knee whereas it did include an abrasion to the left knee and other body parts.  A June 1992 reenlistment examination report reflects that the knees were normal.  There is no separation examination of record.

After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence is against finding a nexus between the current disability and service.  Moreover, there is no credible evidence of a continuity of right knee symptomatology since separation from active duty.

The Board has reviewed the service, private, and VA treatment records, and the October 2010 VA examination report.  These records do not include any competent or credible objective evidence linking the right knee disorder to service.  Arthritis on X-rays was not diagnosed until 2008.  The only medical nexus evidence is the opinion of the October 2010 VA examiner.  The examiner indicated that the popliteal cyst was part of the right knee degenerative arthritis disability.  The examiner opined that the right knee degenerative arthritis was not less likely than not secondary to or occurred during military service.  The examiner added that based on a review of the medical records, to include service treatment records, he did not find that the Veteran had a chronic symptomatic knee contusion at the time of discharge from military service or within one year following military service.

As for continuity of symptomatology, VA treatment records reflect that the Veteran has reporting having right knee pain since active service.  The claimant is competent to report this symptomatology.  The credibility of those complaints, however, is somewhat questionable.  It seems unlikely that the appellant would have continued right knee pain all those years post service and not seek treatment.  It is also noted that he did not claim right knee problems when filing his initial claim.  Additionally, supporting medical evidence, however, is still required because the Veteran's lay opinion is not competent evidence of a relationship between knee degenerative arthritis with a popliteal cyst and knee pain.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the great weight to the October 2010 VA examiner's opinion that rejected the claim of a continuity of right knee symptomatology and opined that a right knee disorder was not related to service.

The only other evidence linking the right knee disorder to service are the statements of the Veteran.  Knee degenerative arthritis with a popliteal cyst is a disorder for which lay evidence is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as pain, he is not competent to offer a medical opinion linking the right knee disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

There is competent evidence that the Veteran has a right knee disorder; however, as the preponderance of the most probative evidence is against the claim, the benefit sought on appeal cannot be granted.  

Entitlement to service connection for left foot hallux valgus

Governing law and regulations

In addition to the governing law and regulations cited above, the Board notes the following law and regulations.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).



Analysis

The Veteran has left foot hallux valgus.  The October 2010 VA examiner described the left foot hallux valgus as congenital in nature, which raises the question of whether it preexisted active service.  On the August 1988 entrance examination, pes cavus was diagnosed but not hallux valgus.  Similarly, the June 1992 reenlistment examination report shows that the pes cavus was diagnosed but not hallux valgus.  A VA doctor noted in a March 2011 opinion that hallux valgus was not diagnosed until 2010.  In this case, the Board finds that the presumption of soundness has not been rebutted.  The "clear and unmistakable" standard is a high one.  Therefore, the competent and credible objective evidence shows that the left foot hallux valgus did not preexist active service, and the question is whether the left foot hallux valgus was incurred in active service.

The Veteran claims that his current left foot hallux valgus is due to an in-service foot injury.  The appellant's service treatment records indicate that he received treatment for 10-day foot pain in January 1989, and the diagnosis was bilateral extensor tendonitis.  There is no separation examination of record.

After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence is against finding a nexus between the current disability and service.  Moreover, there is no credible evidence of a continuity of left foot hallux valgus symptomatology since separation from active duty.

The Board has reviewed the service, private, and VA treatment records, the October and November 2010 VA examination reports, and the March 2011 VA medical opinion.  These records do not include any competent or credible objective evidence linking the left foot hallux valgus to service.  The only medical nexus evidence is the opinion of the March 2011 VA doctor.  The doctor opined that left foot hallux valgus was not caused by or a result of the Veteran's military service.  The doctor noted that the appellant was discharged from service in 1994 and that left foot hallux valgus was not diagnosed until November 2010.

As for continuity of symptomatology, the November 2010 VA examination report reflects that the Veteran has reporting having left foot pain since active service.  The claimant is competent to report this symptomatology.  Again, his credibility in making the assertion is somewhat suspect in that he neglected to complain of such pain at the time of his original claim, and there is no evidence that he sought treatment until very recently.  Moreover, supporting medical evidence, however, is still required because the Veteran's lay opinion is not competent evidence of a relationship between hallux valgus and foot pain.  See Voerth, 13 Vet. App. at 120-21.  In this case, the Board gives the great weight to the March 2011 VA doctor's opinion who rejected the claim of a continuity of  left foot symptomatology and opined that left foot hallux valgus was not related to service.

The only other evidence linking the right knee disorder to service are the statements of the Veteran.  Hallux valgus is a disorder for which lay evidence is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as pain, he is not competent to offer a medical opinion linking hallux valgus to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

There is competent evidence that the Veteran has left foot hallux valgus; however, as the preponderance of the most probative evidence is against the claim, the benefit sought on appeal cannot be granted.  

New and material evidence to reopen a claim for service connection for S/P abrasions of the hands.

As noted, there is a November 1994 rating decision that denied service connection for the residual of abrasions of the hands, manifested by claimed scarring.  It was noted that no scarring was found on examination.  The appellant was provided notice of this rating action at his address of record.  There is no evidence that the letter was returned as undeliverable, or was not received by the appellant.  There was no disagreement within one year.  That decision then became final.  38 U.S.C.A. § 7105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156

In this case, at the time of the prior decision, the record contained evidence that the appellant sustained abrasions of both palms after a fall on the flight deck.  The record now contains a May 2011 VA treatment record with the assessment of bilateral hand pain that was thought to possibly be related to the fall in service.  This evidence is presumed credible for the purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Considering that there may now be a disability related to the in-service fall is sufficient to be new and material evidence and the claim is reopened and the merits discussed in the remand section below.


ORDER

A compensable rating for left knee scars prior to September 29, 2011, is denied.

A rating in excess of 10 percent for left knee scars since September 29, 2011, is denied.

Entitlement to service connection for a right knee disorder, claimed as residuals of a right knee contusion, is denied.

Entitlement to service connection for left foot hallux valgus is denied.

New and material evidence has been received to reopen a claim of service connection for the residuals of abrasions of the hands, bilaterally.  The appeal is allowed to this extent.


REMAND

The Veteran filed his claim for an increased rating for the lumbar disability currently diagnosed as lumbar strain in June 2003.  The spine rating criteria were changed effective September 26, 2003, which was after receipt of the Veteran's claim.  Under these circumstances, the regulation as it existed prior to the change is applicable to the appellant's claim for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The RO considered the Veteran's claim under the old 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) in the original rating decision but has not considered his claim under that code since then, nor has the RO provided the Veteran with that diagnostic code.

As noted, the Veteran suffered abrasions of both palms in October 1992 after a fall while running on a flight deck.  A May 2011 VA treatment record reflects an assessment of bilateral hand pain that was suspected to be related in part to the in-service fall.  In light of this, a VA examination is necessary.  It was noted that there was no specific diagnosis to be entered and the cause of the pain was uncertain.  It was recommended that the opinion of a hand surgeon should be sought.

The entrance examination report shows pes cavus.  The October 2010 VA examiner described the left foot pes cavus as being congenital in nature.  A medical opinion is necessary to determine whether the left foot pes cavus is a congenital or developmental defect, or in the alternative, whether there was aggravation by way of superimposed pathology to the left foot.

Accordingly, the case is REMANDED for the following actions:

1.  Thereafter, schedule the Veteran for an appropriate VA examination regarding his bilateral hand disorder and left foot pes cavus.  The claims folder is to be made available to the examiner to review.  

The examiner must determine whether the Veteran has a bilateral hand disorder, to include any palm scarring, and if so, the examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current bilateral hand disorder is related to active service, to include the fall in October 1992.  

The examiner should opine whether it is more likely than not, i.e., is there more than a 50/50 chance, that the left foot pes cavus is a congenital or developmental defect.  If the left foot pes cavus is a congenital or developmental defect, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the left foot pes cavus was subject to an superimposed disease or injury during active service.  

If the left foot pes cavus is not a congenital or developmental defect, the examiner must opine on whether it is at least as likely as not, i.e., is there a 50/50 chance, the left foot pes cavus underwent an increase in severity during active service, and if so, whether it is clear and unmistakable, i.e., obvious, manifest, or unbeatable, that the increase in severity of the left foot pes cavus was due to its natural progression.  

A complete rationale for any opinion offered must be provided.

2.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3.  If any additional evidence indicates that the Veteran's lumbar strain may have worsened, consideration should be given to whether a new VA examination of the Veteran's back is warranted.  If so, then this should be accomplished.

4.  Thereafter, the RO must readjudicate the issues remaining on appeal, to include reviewing the bilateral hand disorder claim on a de novo basis and to include considering the lumbar strain claim under the old 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case that includes 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) (if applicable), with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


